Citation Nr: 0529978	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disorder to include degenerative disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1968 to July 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for both a chronic cervical spine disorder 
to include degenerative arthritis and a chronic thoracic 
spine disorder to include degenerative arthritis.  In October 
2002, the Board determined that additional development of the 
record was necessary.  In June 2003, the Board remanded the 
veteran's claims to the RO for additional action.  

In November 2003, the Board again remanded the veteran's 
claims to the RO for additional action.  In July 2005, the VA 
granted service connection for thoracic spine degenerative 
arthritis and assigned a 10 percent evaluation for that 
disability.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its November 2003 remand instructions, the Board directed 
that the veteran was to be afforded a VA examination for 
compensation purposes which addressed the nature and etiology 
of the veteran's chronic cervical spine and thoracic spine 
disorders.  The examiner was to advance an opinion which 
specifically addressed whether any identified chronic 
cervical spine or thoracic spine disability was etiologically 
related to or increased in severity beyond its natural 
progression as a result of the veteran's service-connected 
disabilities.  The veteran was afforded the requested VA 
examination for compensation purposes in January 2005.  In 
reviewing both the January 2005 VA examination report and the 
June 2005 addendum thereto, the Board observes that the 
examiner failed to address whether the veteran's chronic 
cervical spine disability increased in severity beyond its 
natural progression as the result of his service-connected 
disabilities.  The Board acknowledges that the RO attempted 
to comply with the Board's remand instructions.  However, the 
January 2005 VA examination report and the June 2005 addendum 
thereto are inadequate.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Board notes that service connection has recently 
been established for thoracic spine degenerative arthritis.  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, an 
additional VA examination for compensation purposes would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic cervical spine 
disability.  All indicated tests and 
studies must be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic cervical spine disability had its 
onset during active service; is in any 
other way causally related to active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to the 
veteran's service-connected disabilities?  

Send the claims folder to the examiner 
for review of pertinent documents.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic cervical spine disorder to 
include degenerative arthritis with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2005) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

